THE STATE OF TEXAS
                                         MANDATE
TO THE 30TH DISTRICT COURT OF WICHITA COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 18th
day of September, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Quran Bryant, Stephen A. Barfield, and                    No. 06-14-00007-CV
Grace Everett, Appellants
                                                          Trial Court No. 178,120-A
                   v.

Dennis J. Cady, Ind. and as Trustee of
the Dennis J. Cady Living Trust d/b/a
Cady Enterprises, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Dennis J. Cady, Ind. and as Trustee of the Dennis J.
Cady Living Trust d/b/a Cady Enterprises, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 15th day of January, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk